PER CURIAM.

ORDER

Upon review of Michael S. Anderson’s recently docketed appeal, we sua sponte consider whether we have jurisdiction over this appeal.
Anderson filed a prisoner civil rights complaint in the United States District Court for the Southern District of Georgia. The district court dismissed the complaint for failure to exhaust administrative remedies. Anderson appealed to the United States Court of Appeals for the Eleventh Circuit. The Eleventh Circuit affmmed the district court’s dismissal on January 8, 2008, 261 Fed.Appx. 254. On March 3, 2008, — U.S. -, 128 S.Ct. 1476, 170 L.Ed.2d 300, the United States Supreme Court denied Anderson’s petition for writ of certiorari. In March of 2009, Anderson filed another notice of appeal with the district court, this time seeking review by this court.
It is unclear whether Anderson seeks review of the district court’s decision, the Eleventh Circuit’s decision, or the Supreme Court’s disposition. In any event, this court does not have jurisdiction to review any of those matters. This court’s jurisdiction over appeals is limited pursuant to 28 U.S.C. § 1295(a)(1), (2). Therefore, this appeal must be dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) Anderson’s appeal is dismissed for lack of jurisdiction.
(2) Each side shall bear its own costs.
(3) Any other pending motions are moot.